       Case 1:17-cr-00232-EGS Document 222-1 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA.,                        Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,

              Defendant.


[PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE BRIEF OF AMICI
                            CURIAE

       Upon consideration of the Motion for Leave to File Brief of Amici Curiae The Steady

State and Former National Security Officials in Opposition to the Department of Justice’s

Motion to Dismiss, and for good cause shown;

       IT IS HEREBY ORDERED, that the Motion for Leave is GRANTED and that the

aforementioned Brief of Amici Curiae is deemed filed with this Court upon entry of this Order.


DATED this _______ day of _______, 2020


                                            _______________________________
                                            The Honorable Emmet G. Sullivan
                                            United States District Court Judge
